                Case 18-10601-MFW                Doc 3191          Filed 01/21/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x

                                                               :
                                                               :          Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                 :
LLC, et al.,                                                   :          Case No. 18-10601 (MFW)
                                                               :
                                  Debtors.1                    :          (Jointly Administered)
                                                               :
                                                                          Re: D.I. 3160
------------------------------------------------------------- x

       DECLARATION OF JANE SULLIVAN ON BEHALF OF EPIQ CORPORATE
    RESTRUCTURING, LLC REGARDING VOTING AND TABULATION OF BALLOTS
    CAST ON THE FOURTH AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION

         I, Jane Sullivan, declare, under penalty of perjury:

         1.       I am an Executive Vice President at Epiq Corporate Restructuring, LLC (“Epiq”)

located at 777 Third Avenue, 12th Floor, New York, New York 10017. I am over the age of 18

years. I do not have a direct interest in the chapter 11 cases and should be considered an

impartial party.

         2.       I submit this declaration (the “Declaration”) in connection with the Declaration of

Stephenie Kjontvedt on Behalf of Epiq Corporate Restructuring, LLC Regarding Voting and

Tabulation of Ballots Cast on the Fourth Amended Joint Chapter 11 Plan of Liquidation [Docket

No. 3160] (the “Initial Voting Declaration”) and with respect to the solicitation and tabulation of

votes cast on the Fourth Amended Joint Chapter 11 Plan of Liquidation, dated November 17,




1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
               Case 18-10601-MFW               Doc 3191        Filed 01/21/21        Page 2 of 2




2020.2 Except as otherwise indicated herein, all facts set forth herein are based upon my personal

knowledge or my review of relevant documents. I am authorized to submit this Declaration on

behalf of Epiq. If I were called upon to testify, I could and would testify competently as to the

facts set forth herein and in the Initial Voting Declaration.

         3.      On January 7, 2021, Epiq filed the Initial Voting Declaration regarding certain

matters pertaining to the voting and tabulation of Ballots cast by Holders of Claims against the

Debtors. A copy of the Initial Voting Declaration is attached hereto as Exhibit A. The hearing

to consider confirmation of the Plan is scheduled to commence at 3:00 p.m. (prevailing Eastern

Time) on January 25, 2021 (the “Confirmation Hearing”).

         4.      Ms. Kjontvedt and I each worked on the matters described in the Initial Voting

Declaration.     Due to a scheduling conflict, Ms. Kjontvedt will not be able to attend the

Confirmation Hearing. Accordingly, I hereby submit this Declaration of behalf of Epiq and

adopt and incorporate by reference herein the statements set forth in the Initial Voting

Declaration.

         5.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

and the statements set forth in the Initial Voting Declaration are true and correct to the best of my

knowledge and belief.

Dated:     January 21, 2021                       /s/ Jane Sullivan
           New York, New York                     Jane Sullivan
                                                  Executive Vice President
                                                  Epiq Corporate Restructuring, LLC




2
  On January 20, 2021, the Debtors filed the Fifth Amended Joint Chapter 11 Plan of Liquidation [Docket No. 3182]
(as amended, supplemented, or modified from time to time, the “Plan”), which I understand reflects certain revisions
made at the request of certain parties in interest. See Docket No. 3183. Capitalized terms used but not otherwise
defined herein shall have the same meanings ascribed to such terms in the Plan.

                                                         2
